
	
		II
		110th CONGRESS
		2d Session
		S. 3150
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the Secretary of Transportation or the
		  Administrator of the Federal Aviation Administration from conducting auctions,
		  implementing congestion pricing, limiting airport operations, or charging
		  certain use fees at airports.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Air Travel
			 Act.
		2.Prohibition on
			 federally-imposed auctions and congestion pricing at commercial
			 airports
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Transportation and the Administrator of the Federal Aviation Administration
			 may not promulgate any regulation or take any action to regulate the scheduling
			 of airline operations at any commercial airport in the United States if such
			 regulation or action includes the Secretary or the Administrator—
				(1)auctioning rights
			 or permission to conduct airline operations at such airport;
				(2)implementing
			 peak-period pricing or another form of congestion pricing at such
			 airport;
				(3)(A)withdrawing the right
			 or permission to conduct operations at such airport (except for a withdrawal
			 for operational reasons or pursuant to the terms or conditions of such right or
			 permission); or
					(B)requiring a carrier to transfer any
			 such right or permission to another person;
					(4)charging a fee
			 for the right or permission to use navigable airspace at such airport;
			 or
				(5)requiring, or
			 providing incentives or disincentives to, airport proprietors to take any of
			 the actions described in paragraphs (1) through (4).
				(b)Savings
			 provisionNothing in this Act
			 may be construed to limit the ability of a State, a political subdivision of a
			 State, or a political authority of more than 1 State that owns or operates a
			 commercial airport from carrying out its proprietary powers and rights.
			
